DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed 10/22/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. (Neither an explanation of relevance nor a translation for FR 1500849 has been provided.) It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites an embodiment of the adapter board having third and fourth ribs in addition to (i.e. separate and distinct from) the four flat surfaces claimed. The original disclosure lacks support for such an embodiment. Therefore, claim 5 contains new matter and is rejected under 35 U.S.C. 112(a). Claims 6-9 are rejected because of their dependency on claim 5.
Additionally, claim 5 recites an embodiment having two valleys (of claim 1) and four channels (the at least one channel of claim 4 and the first, second, and third channels of claim 5), wherein said valleys and channels are all set forth as separate and distinct elements (i.e. being separate and distinct from one another). Again, the original disclosure lacks support for such an embodiment, and as such, claim 5 is rejected under 35 U.S.C. 112(a).


The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Applicant’s cooperation is requested in correcting any further indefinite language or errors of which Applicant may become aware.
The term “substantially straight” in claim 3 is a relative term which renders the claim indefinite. The term “substantially straight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 4-9 are rejected because of their dependency on claim 3.
Claim 3 also recites "a rear flat surface" in line 2. It is unclear if this the same surface as the "rear surface" introduced in line 7 of claim 1 (from which claim 3 depends) or if another rear surface is being introduced. Therefore, claim 3 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 5 recites the limitation "the second flat," in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the second" in line 5. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahn et al. (US 3,685,177)

Regarding claim 1, Hahn discloses an adapter board for use with a blade assembly of a grading machine, the adapter board comprising:
an upper adapter board attachment portion (including 51; see Fig. 5), terminating in an upper adapter board free end; and
a lower tool bit attachment portion (including 30, capable of having tool bits attached thereto), terminating in a lower adapter board free end,
wherein the upper adapter board attachment portion includes the first, second, third, and fourth surfaces as shown in Fig. A below (wherein the lower end, i.e. "beneath," is considered to be to the left). Multiple third surface and first valleys have been identified as either of each read on the recited claim limitations.


    PNG
    media_image1.png
    689
    1136
    media_image1.png
    Greyscale

Figure A. Annotated Fig. 5 of Hahn et al. (US 3,685,177)


Regarding claim 2, Hahn discloses a fourth flat surface as shown in Fig. A above, wherein the first flat surface, the second flat surface, the third flat surface and the fourth flat surface are non-parallel to each other.

Regarding claim 3, Hahn discloses the upper adapter board attachment portion being substantially straight, forming a rear flat surface disposed beneath the second flat surface, the rear flat surface being non-parallel to the second flat surface (see Fig. 5).

Regarding claim 4, Hahn discloses the adapter board defining a longitudinal axis, a center of mass, a Cartesian coordinate system with an X-axis, Y-axis, and Z-axis, and an origin disposed at the center of mass and its X-axis is oriented parallel with the longitudinal axis (i.e. into and out of the page or plane of Fig. 5), and the first flat surface and the second flat surface extend along the longitudinal axis, and
the upper adapter board attachment portion defines at least one channel (of 62 or of those set forth below) separating the first flat surface and the second flat surface, forming a first rib extending along the X-axis, defining the first flat surface and a second rib extending along the X-axis, defining the second flat surface (see Fig. A, above, wherein the ribs are along the respective surfaces in the direction of the X-axis).

Regarding claim 5, Hahn discloses the upper adapter board attachment portion defining a first channel (of the rightmost first valley in Fig. A) disposed below the first flat surface, a second channel (of the second valley in Fig. A) disposed above the second flat surface, and a third channel (of the leftmost first valley in Fig. A) disposed between the first channel and the second channel, forming a third rib (along the third surface) disposed beneath the first rib, and a fourth rib (along the fourth surface).

Regarding claim 6, Hahn discloses the adapter board wherein the third rib and the fourth rib extend predominantly along the X-axis, and the third rib and the fourth rib form the third flat surface and the fourth flat surface, respectively.

Regarding claim 7, Hahn discloses the adapter board wherein the first channel (of the rightmost first valley in Fig. A) and the second channel (of the second valley in Fig. A) extend along the majority of the upper adapter board attachment portion along the X-axis (see Figs. 4, 5), and the upper adapter board attachment portion includes a plurality of cross-ribs (including structure of 57) connecting the third rib to the fourth rib, interrupting the third channel (along its upper end).

Regarding claim 8, Hahn discloses the upper adapter board attachment portion (including 51) defining a plurality of bolt holes (including 62 and 63, capable of receiving bolt structures) bounded by the third rib, the fourth rib, and the plurality of cross-ribs.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of Lonn et al. (US 4,883,129)

Hahn discloses the adapter board with respect to claims 1-8, as set forth above. Hahn also discloses the lower tool bit attachment portion (including 30) being straight. Hahn does not explicitly disclose the lower tool bit attachment portion having an "L" shape with the upper adapter board attachment portion and defining a plurality of tool bit receiving bores. Lonn teaches an adapter board comprising a lower tool bit attachment portion (including 44 and lower portion of 40), wherein the lower tool bit attachment portion is straight and forms an "L" shaped configuration (see Fig. 2) with an upper adapter board attachment portion (including upper portion of 40), and wherein the lower tool bit attachment portion also defines a plurality of tool bit receiving bores (44 for receiving 23).

Hahn and Lonn are analogous because they both disclose adapter boards for use with blade assemblies of grading machines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the adapter board of Hahn with the lower tool bit attachment means as taught by Lonn in order to attach tool bits for superior performance on hard surfaces. (See Lonn, col. 1.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JFM/9/30/22